Order filed March 10, 2020




                                                        In The

                               Fourteenth Court of Appeals
                                                   ____________

                                             NO. 14-20-00062-CV
                                                   ____________

     JANINE SCHORR MORRISON AND ANN-MARIE SEPUKA, Appellant

                                                            V.

             TNG BENEFITS, LLC D/B/A THE NOBLE GROUP, Appellee


                        On Appeal from the 434th Judicial District Court
                                   Fort Bend County, Texas
                            Trial Court Cause No. 19-DCV-266198

                                                     ORDER

           Appellant Ann-Marie Sepuka filed her notice of appeal on January 24, 2020.
To date, Sepuka has not paid the filing fee of $205.00.1 No evidence that Sepuka is
excused by statute or the Texas Rules of Appellate Procedure from paying costs has
been filed. See Tex. R. App. P. 5.



1
    Appellant Janine Schorr Morrison has paid the filing fee for her notice of appeal.
      Sepuka is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before March 20, 2020. See Tex. R. App. P. 5. If Sepuka fails to
timely pay the filing fee in accordance with this order, her appeal will be dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                          2